ORDER
PER CURIAM.
The plaintiffs, Amber Johnson, Drake Mers, Bryce Mers, Amiaya Johnson-Her-rell, and Deborah Johnson, appeal the judgment entered by the Circuit Court of the City of St. Louis following a jury verdict against them and in favor of the defendant, motorist Bryant Howard, in their action against him for the wrongful death of the plaintiffs’ decedent, Robert Johnson. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b).